—In a claim, inter alia, to recover damages for the condemnation of real property, the. claimant appeals from an order of the Supreme Court, Suffolk County (Werner, J.), dated June 25, 1997, which granted the defendants’ motion for partial summary judgment dismissing the causes of action which were to recover damages for the alleged violation of 42 USC § 1983 and of the claimant’s rights under the Federal and State Constitutions.
Ordered that the order is affirmed, with costs.
The Supreme Court properly concluded that the claimant’s constitutional and Federal statutory claims are barred by the doctrine of collateral estoppel (see, D'Arata v New York Cent. Mut. Fire Ins. Co., 76 NY2d 659, 664; Kaufman v Eli Lilly & Co., 65 NY2d 449, 455; see also, Browning Ave. Realty Corp. v Rubin, 207 AD2d 263; Zapata v Town of Huntington, 193 AD2d *661674; Matter of Manshul Constr. Corp. v New York City School Constr. Auth., 192 AD2d 659; cf., American Home Assur. Co. v International Ins. Co., 90 NY2d 433; Lamontagne v Board of Trustees, 183 AD2d 424). Thompson, J. P., Santucci, Friedmann and Florio, JJ., concur.